Title: From Thomas Jefferson to John Barnes, 9 August 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 9. 08. 
                  
                  I recieved by yesterday’s mail your favor of the 5th. with the 935. D. inclosed with safety, and I thank you for your attention to this matter. we are all well, now in confinement by a rain which has fallen in moderate showers the last two days, but is now set in anew from the North East. it was wanting; but we may have too much. the crop of wheat has been generally indifferent: that of tobacco more unpromising than we have seen for a long time.—I should mention that the corks were also recieved yesterday. I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               